DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 27 August 2021, in response to the Office Action mailed 27 May 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The objections to claims 7 and 16 have been withdrawn due to the amendments filed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2018/0247344), in view of Roseway (US 2009/0113318), and further in view of Wolinsky (US 2005/0075929).

As per claim 1, Feng teaches a system for monitoring and stimulating user actions to contents retrieved from a network, the system comprising: a set of configurable rules [a network system including a third party system having one or more rules (abstract, etc.) that may be configured by the third party (paras. 0025-31, 0046, etc.)]; a rules engine for applying the rules [the rules may be controlled by a widget or logic on the user device or server (paras. 0017, 0032, etc.)]; and a server coupled to an end-user computing device and the network [one or more servers and end user devices connected over a network (fig. 1, etc.)], the server associating the end-user computing device to the rules engine and to at least one of the rules [the rules may be controlled by a widget or logic on the user device or server (paras. 0017, 0032, 0049 etc.) where the rules may be associated with targeted users/devices (paras. 0018, 0025-31, 0046, etc.)], determining at least one of a state of the server, an input at the server, a state of the end-user computing device, or an input at the end-user computing device, each associated with at least a portion of the retrieved contents [the rules may be associated with targeted users/devices and based on received user actions or events (paras. 0018, 0025-31, 0046, etc.)], and executing the associated at least one rule utilizing the associated rules engine to stimulate a user action from the end-user computing device [the system applies rules based upon actions performed by the user(s) or events and then, based upon the applicable rules provides custom/targeted ads (to stimulate user purchasing) (abstract; paras. 0004-6, 0023, 0029, etc.)], wherein the server comprises: a non-transitory computer-readable memory storing instructions including: the set of configurable rules; and the rules engine [the rules may be controlled by a widget or logic on the user device or server comprising stored instructions (paras. 0017, 0031-32, 0045, 0060, etc.)], wherein, when the server executes the instructions, the instructions cause the server to: monitor a duration of a first content of an item being displayed on a screen of the end-user computing device, the retrieved contents comprising the first content [the rules are logic conditions based on one or more parameters (para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions (including time viewing certain content) etc. (paras. 0004-6, 0029, 0050, etc.) including displaying the content to the user (paras. 0018, 0028, etc.)]; determine whether the duration exceeds a time threshold defined in the rules [the rules are logic conditions based on one or more parameters (para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions (including time viewing certain content) compared to different thresholds, etc. (paras. 0004-6, 0029, 0050, etc.)]; wherein each of a plurality of second contents includes promotion of the item [the system applies rules based upon actions performed by the user(s) or events and then, based upon the applicable rules provides custom/targeted ads based on the interacted with content (abstract; paras. 0004-6, 0023, 0029, etc.) including displaying the content to the user (paras. 0018, 0028, etc.)], and cause, in response to a determination that the duration exceeds the time threshold, the screen to display a [the system applies rules based upon actions performed by the user(s) or events and then, based upon the applicable rules provides custom/targeted ads based on the interacted with content (abstract; paras. 0004-6, 0023, 0029, etc.) including displaying the content to the user (paras. 0018, 0028, etc.)], and reduce, in response to an activity meeting a preset condition, the time threshold [the rules are logic conditions based on one or more parameters (para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions (including time viewing certain content) compared to different thresholds, etc. (paras. 0004-6, 0029, 0050, etc.) where the rules and parameters may be created, modified, edited and/or aggregated (paras. 0034-36)].
While Feng teaches monitoring inputs from the various user devices (see, e.g., Feng: para. 0013) and modifying rules by the user device (see above), it does not explicitly teach what kind of inputs, and thus wherein to monitor the duration of the first content, the server is configured to: determine the background image the first content is displayed on; monitor a position of a cursor of a mouse of the end-user computing device; and reduce, in response to determining that the position of the cursor is within the background image, the time threshold.  Furthermore, while Feng teaches applying set rules and targeting criteria for the content (see above, and e.g., Feng: para. 0029) it does not explicitly teach the instructions cause the server to: determine a target viewership distribution for each of a plurality of second contents, wherein each of the plurality of second contents includes a promotion of the item, and each of the target viewership distributions is one of a target number of display, a target area of display, 
Roseway wherein to monitor the duration of the first content, the server is configured to: determine the background image the first content is displayed on [background images are identified in the online environment for a user (abstract; paras. 0004-6, 0041, etc.)]; monitor a position of a cursor of a mouse of the end-user computing device; and reduce, in response to determining that the position of the cursor is within the background image, the time threshold [background images are identified in the online environment for a user, and a user input may be tracked, such as a mouse, and when the user moves the mouse over the background image the area may be tracked and certain offers/content may be displayed (abstract; paras. 0004-6, 0041, etc.); for the modification of the rules/parameters by the user activity taught by Feng, above].
Feng and Roseway are analogous art, as they are within the same field of endeavor, namely applying rules based on user behavior in a networking system.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor mouse behavior with a background image of content as the user interaction inputs, as taught by Roseway, for the user input behavior for modification of the rules/parameters in the system of Feng.
Because both Feng and Roseway teach systems which monitor user behavior via user inputs on a client device, and Feng does not provide explicit detail of the input implementation(s), it would have been obvious to one of ordinary skill in the art to [monitoring the user activity over the environment and providing further content allows the user to experience a more full, rich and customizable online experience (paras. 0004-6, etc.)].
Wolinsky teaches determining a target viewership distribution for each of a plurality of second contents, wherein each of the plurality of second contents includes a promotion of the item, and each of the target viewership distributions is one of a target number of display, a target area of display, and a target viewer distribution percentage for the corresponding second content [the content distribution system may determine viewership data and provide content that has not met contractual viewership threshold (or avoid content that is over its desired viewership) (paras. 0065-66, etc.)]; and selecting one of the plurality of second contents that has not met its target viewership distribution as the selected second content [the content distribution system may determine viewership data and provide content that has not met contractual viewership threshold (or avoid content that is over its desired viewership) (paras. 0065-66, etc.)].
Feng and Wolinsky are analogous art, as they are within the same field of endeavor, namely providing content to viewer(s) based upon viewership data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the viewership data and select content 
Wolinsky provides motivation as [by selecting content to provide based upon viewer data the distributer of the content can avoid under- or over-delivering content based upon contracts it may have with the content providers (paras. 0065-66, etc.)].

As per claim 2, Feng/Roseway/Wolinsky teaches wherein: each of the rules is a logic condition associating one or more parameters [the rules are logic conditions based on one or more parameters (Feng: para. 0005, etc.)]; each of the rules is configurable through at least one of the server or a device coupled to the server [the rules may be configured by the third party system (Feng: paras. 0018, 0025-31, 0046, etc.)]; and the one or more parameters include at least one of time duration, time stamp, geographic location, item information, or user information [the rules are logic conditions based on one or more parameters (Feng: para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions, etc. (Feng: paras. 0004-6, etc.)].

As per claim 3, Feng/Roseway/Wolinsky teaches wherein the end-user computing device comprises: a non-transitory computer-readable memory storing instructions including: the set of configurable rules; and the rules engine, wherein, when the end user-computing device executes the instructions [the rules may be controlled by a widget or logic on the user device or server comprising stored instructions (Feng: paras. 0017, 0031-32, 0045, 0060, etc.)], the instructions cause the end-user computing device to: monitor a duration of the first content of an item being displayed on the screen of the end-user computing device [the rules are logic conditions based on one or more parameters (Feng: para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions (including time viewing certain content) etc. (Feng: paras. 0004-6, 0029, 0050, etc.); including displaying the content to the user (Feng: paras. 0018, 0028, etc.)]; determine whether the duration exceeds the time threshold defined in the rules [the rules are logic conditions based on one or more parameters (Feng: para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions (including time viewing certain content) compared to different thresholds, etc. (Feng: paras. 0004-6, 0029, 0050, etc.)]; and cause, in response to a determination that exceeds the time threshold, the screen to display the selected second content of the item based on the rules [the system applies rules based upon actions performed by the user(s) or events and then, based upon the applicable rules provides custom/targeted ads based on the interacted with content (Feng: abstract; paras. 0004-6, 0023, 0029, etc.) including displaying the content to the user (Feng: paras. 0018, 0028, etc.)].

As per claim 8, Feng/Roseway/Wolinsky teaches wherein the end-user computing device comprises: a non-transitory computer readable memory storing instructions including: the set of configurable rules; and the rules engine [the rules may be controlled by a widget or logic on the user device or server comprising stored instructions (Feng: paras. 0017, 0031-32, 0045, 0060, etc.)], wherein, when the end-user computing device executes the instructions, the instructions cause the end-user computing device to: monitor user response to the first content displayed on the screen [the rules are logic conditions based on one or more parameters (Feng: para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions (including time viewing certain content) etc. (Feng: paras. 0004-6, 0029, 0050, etc.) including displaying the content to the user (Feng: paras. 0018, 0028, etc.)]; determine whether there is no user response to the first content is received for a duration exceeding the time threshold defined in the rules [the rules are logic conditions based on one or more parameters (Feng: para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions (including time viewing certain content) compared to different thresholds, etc. (Feng: paras. 0004-6, 0029, 0050, etc.) including a lack of activity/response from the user (Feng: claims 2 and 12, etc.)]; and cause, in response to a determination that there is no user response to the first content is received for a duration exceeding the time threshold, the screen to display a content accentuating the first content based on the rules [the system applies rules based upon actions performed by the user(s) or events and then, based upon the applicable rules provides custom/targeted ads based on the interacted with content (Feng: abstract; paras. 0004-6, 0023, 0029, etc.) including a lack of activity/response from the user (Feng: claims 2 and 12, etc.) to determine content to display to the user (Feng: abstract, claim 1, paras. 0018-27, etc.)].

As per claim 9, Feng/Roseway/Wolinsky teaches wherein, when the server executes the instructions, the instructions further cause the server to: monitor user response to the first content displayed on the screen [the rules are logic conditions based on one or more parameters (Feng: para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions (including time viewing certain content) etc. (Feng: paras. 0004-6, 0029, 0050, etc.) including displaying the content to the user (Feng: paras. 0018, 0028, etc.)]; determine whether there is no user response to the first content is received for a duration exceeding the time threshold defined in the rules [the rules are logic conditions based on one or more parameters (Feng: para. 0005, etc.) which can include timestamps of actions, types of actions, time duration of actions (including time viewing certain content) compared to different thresholds, etc. (Feng: paras. 0004-6, 0029, 0050, etc.) including a lack of activity/response from the user (Feng: claims 2 and 12, etc.)]; and cause, in response to a determination that there is no user response to the first content is received for a duration exceeding the time threshold, the screen to display content accentuating the first content based on the rules [the system applies rules based upon actions performed by the user(s) or events and then, based upon the applicable rules provides custom/targeted ads based on the interacted with content (Feng: abstract; paras. 0004-6, 0023, 0029, etc.) including a lack of activity/response from the user (Feng: claims 2 and 12, etc.) to determine content to display to the user (Feng: abstract, claim 1, paras. 0018-27, etc.)].

As per claim 10, Feng/Roseway/Wolinsky teaches wherein the server is configured to augment the content accentuating the first content on the first content [the system applies rules based upon actions performed by the user(s) or events and then, based upon the applicable rules provides custom/targeted ads based on the interacted with content (Feng: abstract; paras. 0004-6, 0023, 0029, etc.) where user information may be used to augment the data for the targeted content (Feng: para. 0022, etc.)].

As per claim 11, see the rejection of claim 1, above.

As per claim 12, see the rejection of claim 2, above.

As per claim 17, see the rejection of claim 8, above.

As per claim 18, see the rejection of claim 10, above.

As per claim 19, see the rejection of claim 1, above.

As per claim 20, see the rejection of claim 2, above.


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng, Roseway, and Wolinsky, as applied to claims 1 and 11 above, and further in view of Ehring (US 2005/0097008).

As per claim 7, Feng/Roseway/Wolinsky teaches the system of claim 1, as described above.
While Feng/Roseway/Wolinsky teaches monitoring user activity, including mouse activity (see above) it does not explicitly teach wherein to monitor the duration of the first content, the server is configured to: determine an input from a keyboard of the end-user computing device; and reduce, in response to determining that the input matches a description of the item, the time threshold
Ehring teaches wherein to monitor the duration of the first content, the server is configured to: determine an input from a keyboard of the end-user computing device; and reduce, in response to determining that the input matches a description of the item, the time threshold [user behavior information may include data regarding the user's behavior and preferences while using the system, such as: responses to queries and text entry into data fields; elapsed time spent viewing particular content objects (e.g., pages, stacks, content elements, and/or primitive objects); content objects clicked on by the user; movement of the mouse over particular content objects; and areas of particular templates where users spent the most time (Ehring: pars. 0071, 0095, 0102, 0176, etc.) for the modification of the rules/parameters by the user activity taught by Feng, above].
Feng/Roseway/Wolinsky and Ehring are analogous art, as they are within the same field of endeavor, namely applying rules based on user behavior in a networking system.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor keyboard/text inputs as the user interaction inputs, as taught by Ehring, for the user input behavior for modification of the rules/parameters in the system of Feng/Roseway/Wolinsky.
Because both Feng/Roseway/Wolinsky and Ehring teach systems which monitor user behavior via user inputs on a client device, and Feng does not provide explicit detail of the input implementation(s), it would have been obvious to one of ordinary skill in the art to monitor keyboard/text inputs as the user interaction inputs, as taught by Ehring, for the user input behavior for modification of the rules/parameters in the system of Feng/Roseway/Wolinsky, to achieve the predictable result of allowing users to search/describe content they are interested in or wish to interact with.

As per claim 16, see the rejection of claim 7, above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-12, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any 


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 4-6 and 13-15 are cancelled; claims 1-3, 7-12, and 16-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hardy (US 2018/0109636), Ekambaram (US 2017/0367042), Cronin (US 2017/0330297), Penilla (US 2017/0330297), and Cohn (US 2012/0158161) – disclose various systems implemented configurable rules for interaction/ads/actions based on user actions.
Pachet (US 2010/0174695) – discloses monitoring user behavior including mouse behavior with content.
Mei (US 2009/0171787) – discloses monitoring user interaction with images/backgrounds via a mouse for display of relevant ads.
Navalpakkam et al. (Mouse Tracking: Measuring and Predicting Users’ Experience of Web-based Content, May 2012, pgs. 2963-2972) – discloses predicting user experience from mouse tracking data.
O’Neil (US 2008/0167943) – discloses determining viewership data from content distribution to identify eligible ad content that match certain criteria.
Zeigler (US 2015/0334433) – discloses determining zone content signals for received ad content and using the zone information to target content to corresponding geographic targets, as well as determining viewership distribution data.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GEORGE GIROUX/Primary Examiner, Art Unit 2128